                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                    Case No. 19-cv-00852
               Plaintiff,
                                                    Judge John Z. Lee
               v.
                                                    Magistrate Judge Mary M. Rowland
XUE YA WEI, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on April 18, 2019 [53], in favor

of Plaintiff Christian Dior Couture, S.A. (“Plaintiff” or “Dior”) and against the Defendants

Identified on Amended Schedule A in the amount of two hundred fifty thousand dollars

($250,000) per Defaulting Defendant for willful use of counterfeit Plaintiff’s Trademarks on

products sold through at least the Defendant Internet Stores, and Plaintiff acknowledges payment

of an agreed upon damages amount, costs, and interest and desires to release this judgment and

hereby fully and completely satisfy the same as to the following Defendant:

              Defendant Name                                        Line No.
             Shop1854718 Store                                        118

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Dated this 10th day of January 2020.   Respectfully submitted,

                                       /s/ Allyson M. Martin
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson M. Martin
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law

                                       Attorneys for Plaintiff Christian Dior Couture, S.A




                                          2
